Exhibit A

 

SCHEDULE OF PARTNERS,

ALLOCATION OF PARTNERSHIP UNITS, PERCENTAGE INTERESTS

AND THE AGREED UPON VALUE OF NON-CASH CAPITAL CONTRIBUTIONS

 

Date Admitted

 

Name and address of partners

 

Value of non-cash capital contribution

 

Partnership units issued

 

Approx. Percentage Interests

 

Federal ID #

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Golf Legends Ltd., Inc. 
1500 Legends Drive
Myrtle Beach, SC  29578

 

$

30,647,030

 

1,532,352

 

 

 

57-0886834

 

 

 

 

 

 

 

 

 

 

 

 

 

4/2/2001

 

Legends (conversion)

 

 

 

(294,613

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/31/2001

 

Redemption at disposition

 

$

(14,852,868

)

(1,237,739

)

 

 

 

 

7/31/2001

 

Residual Value

 

$

(15,794,162

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Legends Total

 

$

-

 

-

 

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Seaside Resorts Ltd., Inc.
1500 Legends Drive
Myrtle Beach, SC 29578

 

$

16,129,118

 

806,456

 

 

 

57-0729308

 

 

 

 

 

 

 

 

 

 

 

 

 

7/31/2001

 

Redemption at disposition

 

(9,677,472

)

(806,456

)

 

 

 

 

7/31/2001

 

Residual Value

 

(6,451,646

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seaside Resorts Ltd., Inc. Total

 

$

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Heritage Golf Club, Ltd., Inc.

1500 Legends Drive

Myrtle Beach, SC 29578

     

$

16,031,230

 

801,561

 

 

 

57-0818596

     

 

 

 

 

 

 

 

 

 

 

 

 

1/6/1999

 

Heritage (conversion)

 

 

 

(11,700

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/31/2001

 

Redemption at disposition

 

(9,478,332

)

(789,861

)

 

 

 

 

7/31/2001

 

Residual Value

 

(6,552,898

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heritage Golf Club, Ltd., Inc. Total

 

$

 -

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Legends of Virginia L.C.

1500 Legends Drive

Myrtle Beach, SC 29578

  

$

11,963,738

 

598,187

 

 

 

57-1003883

 

 

 

 

 

 

 

 

 

 

 

 

 

4/2/2001

 

Legends (conversion)

 

 

 

(598,187

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/31/2001

 

Residual Value

 

$

(11,963,738

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Legends of Virginia Total

 

$

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Northgate

16055 Northgate Forest Drive

Houston, TX 77068

 

$

3,797,071

 

189,854

 

 

 

76-0527250

     

 

 

 

 

 

 

 

 

 

 

 

 

5/20/1998

 

Northgate (redemption)

 

$

(158,969

)

(5,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/6/1999

 

Northgate (conversion

 

$

-

 

(30,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/2/2001

 

Northgate (conversion)

 

 

 

(60,581

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northgate Total

 

$

3,638,102

 

94,273

 

1.17

%

 

 


 

Date Admitted

 

Name and address of partners

 

Value of non-cash capital contribution

 

Partnership units issued

 

Approx. Percentage Interests

 

Federal ID #

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Olde Atlanta Golf Club Limited Partnership
c/o The Crescent Company
1580 S. Milwaukee Ave., Suite 101 Libertyville, IL 60048

 

$

1,444,926

 

72,246

 

 

 

36-3834881

 

 

 

 

 

 

 

 

 

 

 

 

 

4/13/1998

 

Olde Atlanta (redemption)

 

$

(62,837.60

)

(2,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/20/1998

 

Olde Atlanta (redemption)

 

$

(64,017.60

)

(2,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/21/1998

 

Olde Atlanta (redemption)

 

$

(52,387.50

)

(1,500

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/10/1998

 

Olde Atlanta (redemption)

 

$

(30,166.11

)

(1,150

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/20/1999

 

Olde Atlanta (redemption)

 

$

(66,078.50

)

(2,500

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/6/1999

 

Olde Atlanta (conversion)

 

$

-

 

(2,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/1/1999

 

Olde Atlanta (recapitalization)

 

$

683,967

 

30,826

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/27/1999

 

Olde Atlanta (conversion))

 

 

 

(2,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/15/1999

 

Olde Atlanta (conversion)

 

 

 

(3,500

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/10/2000

 

Olde Atlanta (conversion)

 

 

 

(3,300

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/26/2000

 

Olde Atlanta (conversion)

 

 

 

(4,100

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/28/2000

 

Olde Atlanta (correction from 3/24/99)

 

 

 

2,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/14/2000

 

Olde Atlanta (conversion)

 

 

 

(10,600

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/9/2001

 

Redemption at disposition

 

(757,036.50

)

(70,422

)

 

 

 

 

7/9/2001

 

Residual Value

 

(1,096,369.48

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Olde Atlanta Total

 

$

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/12/1997

 

Bright's Creek Development Co. LLC
104 Cotton Creek Drive
Gulf Shores, AL  36542

  

$

2,119,005

 

105,950

     

 

 

63-1120089

 

 

 

 

 

 

 

 

 

 

 

 

 

5/1/2001

 

Redemption at disposition

 

(1,271,400

)

(105,950

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/1/2001

 

Residual Value

 

(847,605

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodlands Total

 

$

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/31/1996

 

David Dick Joseph

14 North Adger's Wharf

Charleston, SC 29401

 

-

 

12,500

 

0.00

%

###-##-####

 

 

 

 

 

 

 

 

 

 

 

 

 

12/14/1999

 

David Dick Joseph (conversion)

 

 

 

(12,500

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

 

 

 

2/4/1997

 

W. Bradley Blair, II
14 North Adger's Wharf

Charleston, SC 29401

 

$

-

 

12,500

 

0.15

%

###-##-####

 


 

Date Admitted

 

Name and address of partners

 

Value of non-cash capital contribution

 

Partnership units issued

 

Approx. Percentage Interests

 

Federal ID #

 

 

 

 

 

 

 

 

 

 

 

 

 

2/4/1997

 

James Hoppenrath
422 1/2 Marguerite Ave.
Corona Del Mar CA 92625

 

$

-

 

3,750

 

0.00

%

###-##-####

 

 

 

 

 

 

 

 

 

 

 

 

 

1/6/2000

 

James Hoppenrath (conversion)

 

 

 

(3,750

)

 

 

 

 

 

 

 

 

$

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/1997

 

Golf Host Resorts, Inc.
c/o Starwood Capital Group, LP
Three Pickwick Plaza, Suite 250 Greenwich, CT  06830

 

$

-

 

274,039

       

0.00

%

84-0631130

 

 

 

 

 

 

 

 

 

 

 

 

 

3/3/2000

 

Golf Host (conversion)

 

 

 

(274,039

)

 

 

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/2/1997

 

John J. Rainieri, Sr.
Betty Rainieri
4350 Mayfair Road
Uniontown, OH 44685

 

$

3,198,168

 

114,237

 

 

 

###-##-#### ###-##-####

 

 

 

 

 

 

 

 

 

 

 

 

 

1/4/2001

 

Redemption at disposition

 

$

(910,632

)

(75,886

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/16/2001

 

Redemption at disposition

 

$

(460,212

)

(38,351

)

 

 

 

 

5/16/2001

 

Residual Value

 

$

(1,827,324

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rainieri Total-

 

$

-

 

0

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/2/1997

 

Raintree Country Club, Inc.
4350 Mayfair Road
Uniontown, OH 44685

 

$

204,138

 

7,292

 

0.00

%

34-1736212

     

 

 

 

 

 

 

 

 

 

 

 

 

1/4/2001

 

Raintree (redemption at disposition)

 

$

(87,504

)

(7,292

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/4/2001

 

Residual Value
(Value at Issue – Value at Redemption)

 

$

(116,634

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raintree Country Club, Inc. Total

 

$

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/30/1997

 

Eagle Watch Golf Club,
Limited Partnership
c/o E. Neal Trogdon 
The Crescent Company 
1580 South Milwaukee Avenue, Suite 101
Libertyville, IL 60048

 

$

1,890,682

 

70,158

 

 

 

36-3903287

 

 

 

 

 

 

 

 

 

 

 

 

 

11/2/1998

 

Eagle Watch (redemption)

 

$

(64,199.00

)

(2,150

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/21/1999

 

Eagle Watch  (conversion)

 

 

 

(1,250

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/28/2000

 

Eagle Watch (correction from 3/24/99)

 

 

 

(2,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/9/2001

 

Redemption at disposition

 

$

(696,148.50

)

(64,758

)

 

 

 

 

7/9/2001

 

Residual Value

 

$

(1,130,334.50

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eagle Watch Total

 

$

-

 

-

 

0.00

%

 

 

 


 

Date Admitted

 

Name and address of partners

 

Value of non-cash capital contribution

 

Partnership units issued

 

Approx. Percentage Interests

 

Federal ID #

 

 

 

 

 

 

 

 

 

 

 

 

 

10/17/1997

 

Properties of the Country, Inc.
908 N. 2nd Street East
Louisburg, KS 66053

 

$

500,000

 

19,231

 

 

 

48-1157265

 

 

 

 

 

 

 

 

 

 

 

 

 

3/16/2001

 

Redemption at disposition

 

(230,772

)

(19,231

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/16/2001

 

Residual Value

 

(269,228

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Properties of the Country, Inc. Total

 

$

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/25/1997

 

Granite Golf Corporation
1510 N. Hayden Road, Suite 7
Scottsdale, AZ 85260

 

$

650,000

 

24,424

 

 

 

86-0926890

 

 

 

 

 

 

 

 

 

 

 

 

 

7/2/1999

 

Granite Golf (redemption)

 

(200,257

)

(8,393

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/27/1999

 

Granite Golf  (redemption)

 

(237,935

)

(10,354

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/13/1999

 

Granite Golf  (redemption)

 

(125,746

)

(5,677

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/13/1999

 

Residual Value

(Value at Issue - Value at Redemption)

 

(86,062

)

-

 

0.00

%

 

 

 

 

 

 

$

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/19/1997

 

Stonehenge Golf Development, LLC
90 Mallet Hill Road
Columbia, SC  29223

 

$

4,500,000

 

169,811

 

 

 

56-2027442

 

 

 

 

 

 

 

 

 

 

 

 

 

1/10/2000

 

Stonehenge Golf (conversion)

 

 

 

(50,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/2000

 

Stonehenge Golf (conversion)

 

 

 

(25,471

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

4,500,000

 

94,340

 

1.17

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/16/1998

 

Mystic Creek Golf Club, Limited Partnership
32605 West 12 Mile Road
Suite 350
Farmington Hills, MI 48334

 

$

1,500,000

 

52,724

 

0.65

%

38-3187304

 

 

 

 

 

 

 

 

 

 

 

 

 

2/1/1998

 

Okeechobee Championship Golf, Inc.
2100 Emerald Dunes Drive

West Palm Beach, FL 33411

 

$

6,138,369

 

227,347

(1)

0.11

%

65-0115196

 

 

 

 

 

 

 

 

 

 

 

 

 

9/7/2001

 

Redemption at disposition

 

(2,289,924

)

(218,088

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/7/2001

 

Residual Value
(Value at Issue - Value at Redemption)

 

(3,598,452

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Okeechobee Championship Golf, Inc. Total

 

$

249,993

 

9,259

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Includes 218,088 Class A Common Units issued with a valuation of
$5,888,376 and 9,259 Class B Common OP Units issued with a valuation of $249,993

 


 

Date Admitted

 

Name and address of partners

 

Value of non-cash capital contribution

 

Partnership units issued

 

Approx. Percentage Interests

 


FEDERAL ID #

 

 

 

 

 

 

 

 

 

 

 

 

 

5/22/1998

 

Eagle Ridge Lease Company LLC
16100 N. Greenway-Hayden Loop
Scottsdale, AZ 85260

 

$

1,198,750

 

35,794

 

0.44

%

52-2099405

 

 

 

 

 

 

 

 

 

 

 

 

 

5/28/1998

 

Golf Classic Resorts, LLC
536 South Avenue
Glencoe, IL  60022

 

$

879,995

 

26,357

 

0.00

%

85-0453484

 

 

 

 

 

 

 

 

 

 

 

 

 

11/26/1999

 

Golf Classic Resorts (redemption)

 

$

(199,633

)

(11,577

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/31/1999

 

Golf Classic Resorts (redemption)

 

$

(34,517

)

(2,060

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/7/2000

 

Golf Classic Resorts (redemption)

 

$

(221,408

)

(12,720

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/7/2000

 

Residual Value
(Value at Issue - Value at Redemption)

 

$

(424,437

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/28/1998

 

Osage National Golf Club LLC
900 Hickory Street
St. Louis, MO 63104

 

$

3,451,068

 

124,700

 

 

 

43-1735431

 

 

 

 

 

 

 

 

 

 

 

 

 

6/30/1999

 

Osage (Redemption)

 

$

(1,393,382

)

(58,576

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/2000

 

Osage (Redemption)

 

$

(1,055,101

)

(66,124

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/2000

 

Residual Value
(Value at Issue - Value at Redemption)

 

$

(1,002,585

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/14/1998

 

Brentwood  Golf & Country Club, Inc.
4801 Faircourt,
West Bloomfield, MI  48322
PO Box 386,
Union Lake, MI 48387

 

$

650,000

 

24,482

 

0.00

%

38-3148750

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/2000

 

Brentwood (Redemption)

 

$

(390,645

)

(24,482

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/2000

 

Residual Value

 

$

(259,355

)

 

 

 

 

 

 

 

 

 

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/22/1998

 

Gutta-Percha Golf, Inc.
365 W. California Blvd.  Suite 2
Pasadena, CA  91105

 

$

870,000

 

32,986

 

0.00

%

95-4493507

 

 

 

 

 

 

 

 

 

 

 

 

 

9/5/2000

 

Palm Desert (Redemption)

 

$

(460,785

)

(32,986

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/5/2000

 

Residual Value

 

$

(409,215

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/4/1997

 

GTA LP, Inc.
14 North Adger's Wharf
Charleston, SC 29401

 

$

-

 

7,761,550

 

96.09

%

58-2290326

 

 

 

 

 

 

 

 

 

 

 

 

 

2/4/1997

 

GTA GP, Inc.
14 North Adger's Wharf Charleston, SC 29401

 

$

-

 

16,553

 

0.20

%

58-2290217

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Common OP Units

 

 

 

8,076,993

 

100.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 


SERIES A PREFERRED OP UNITS

4/2/1999

 

GTA LP, Inc.

14 North Adger's

Wharf Charleston, SC 29401

 

20,000,000

 

800,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 


SERIES B PREFERRED OP UNITS

 

5/11/1999

 

Metamora Golf Operating Company, L.L.C.

 c/o Total Golf, Inc.

1303 W. Commerce Drive

Milford, MI  48380

 

295,003

 

10,169

 

 

 

38-3462287

 

 

 

 

 

 

 

 

 

 

 

 

 

9/25/2000

 

Redemption at Disposition

 

(295,003

)

(10,169

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 


SERIES C PREFERRED OP UNITS

 

7/28/1999

 

Burning Embers Corporation

801Aaron Smith Drive

Bridgeport, WV  26330

 

1,350,000

 

48,949

 

 

 

55-0720833

 

 

 

 

 

 

 

 

 

 

 

 

 

6/20/2001

 

Redemption (foreclosure on collateral)

 

(1,350,000

)

(48,949

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

-

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 